Citation Nr: 1012118	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  02-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1962 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Remand from the United States Court of Appeals 
for Veterans Claims (Court).  This matter was originally on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The Board remanded this matter for additional 
medical inquiry in December 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Additional medical inquiry into the Veteran's TDIU claim was 
requested by the Board in the December 2009 remand.  In 
response, the AMC notified the Veteran of the Board's action 
in a December 11, 2009 letter.  The AMC sent that letter to a 
mailing address provided by the Veteran in his most recent 
submissions to VA.  

On December 16, 2009, the AMC then notified the Veteran of a 
scheduled VA medical examination set for January 7, 2010.  
The record indicates, however, that that letter was sent to 
the Veteran's old mailing address.  A subsequent record in 
the claims file indicates that the Veteran did not appear for 
the scheduled examination, moreover.    

As the Veteran's representative indicates in the March 2010 
informal hearing presentation, it is not clear in the record 
whether the Veteran was aware of the medical examination 
requested by the Board.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  To the extent feasible, the RO should 
arrange for an appropriate examination in 
order to determine the nature and 
severity of the Veteran's service-
connected disorders.  

2.  The Veteran should be notified of the 
new examination at his current mailing 
address.  

3.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  Any 
indicated diagnostic tests and studies 
should be accomplished.        

4.  The examiner should advance an 
opinion on whether the Veteran is unable 
to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities.     

5.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


